DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Melissa Mercier.  Contact information is provided at the end of this Office Action.

Summary
Receipt of Applicant’s remarks and amended claims filed on November 19, 2021 is acknowledged. Claims 1-10 and 13-24 are pending in this application. Claim 1 is amended. Claims 7-10, 13-15, and 20-21 are withdrawn. Claims 11-12 are cancelled. Claims 1-6, 16-19, and 22-24 are under examination in this application.

Maintained and New Objections/Rejections
   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 16-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Levchenko (Synthesis and study of gold nanoparticles stabilized by bioflavonoids, Russian Chemical Bulletin, International Edition, Vol. 60, No. 3, pp. 426- 433, March, 2011) in view of Wabo et al. (“Phenolic Compounds  and Terpenoids from Hypericum lanceolatum” Rec. Nat. Prod. 6:2 (2012) 94-100) and further in view of Chaudhuri et al. (Gold-Based Core/Shell and  hollow Nanoparticles, First published: 19 July 2013). 
Levchenko discloses a method for making gold nanoparticles stabilized by bioflavonoids. The method comprises making biocompatible gold nanoparticles using bioflavonoids: rutin, quercetin, and luteolin as reducing agents and stabilizers (abstract). 
Gold nanoparticles were prepared by reduction of chloroauric acid (HAUCI4*4H20) with bioflavonoids by a known procedure. An aqueous solution of HAuCl4 was added dropwise with vigorous stirring over a period of 1-2 min to an aqueous solution of bioflavonoid (page 427, left column).
Levchenko uses the word “bioflavonoid” which means that the flavonoids are obtained from a plant source which meet the limitation of “plant extract”.
Regarding claim 3, as noted above, Levchenko discloses using quercetin and rutin (abstract and page 26, right column) to produce the gold nanoparticles. 
Regarding claims 4 and 17, Levchenko discloses the nanoparticle size was estimated as 40-50 nm (abstract).
Regarding claims 5 and 18, Levchenko discloses that the estimated fraction of surface atoms in ~40 nm sphere like gold NP (<3%) provides the conclusion that a small 
Regarding claim 22-23, as noted above, the gold salt comprises adding the gold salt to the plant extract as recited in new claim 22 and that the process was done in a single step as required in new claim 23.
Levchenko states that ordering of supramolecular structures would extend the scope of applicability of gold NP in medicine, pharmacology, biology, and chemistry (page 432, left column).
Levchenko did not disclose the plant source is hypericum lanceolatum. 
Wabo teaches phenolic compounds and terpenoids from hypericum lanceolatum. The reference teaches that hypericum lanceolatum is used in the medical field in Cameroonian traditional medicine. The plant contains flavonoids and anthraquinone derivatives. H. lanceolatum have revealed qualitative and quantitative contents of both anthraquinone derivatives and flavonoids; the composition of essential oils from this plant was also studied. As part of the continuing studies on Cameroonian plants from the Guttiferae family (introduction). 
Wabo states that H. lanceolatum was extracted by maceration with MeOH at room temperature, to afford a crude extract after evaporation under vacuum (page 95, see highlighted docket). The reference also teaches that benzophenones, xanthones and isolation of two benzophenones (1 and 7), seven xanthones (2, 5, 6, 9-12), two triterpenes (page 97).
 The combination of Levchenko and Wabo do not teach the crude extract or the flower-shaped gold nanoparticles. 


 Regarding claims 1 and 2, Chaudhuri teaches that aqueous media using different reducing agents from different plant extracts or compounds from biosources are used for gold (Au) particle synthesis for a method for reduction of gold salt by conventional or nonconventional reducing agents (page 30 and 33). The reducing agent can be a flavonoid which constituents of the plant extract act as a surface active agent to stabilize the metal Au particles at the nano- dimension (page 33).  
Regarding claims 6, 19 and 24, the reference teaches combining the reducing agent with the gold as noted previously produces different shapes whereas flower-shaped Au/Ag or Au/Pd core/shell nanoparticles show higher lectrocatalytic activity and biocompatibility with more selective biofunctionalization. The reference also teaches that anisotropic particles can be produced in nonspherical core/shell nanoparticles having a higher surface area than the spherical one; at the same time, they also show the accumulation of charge on the prominent part of the surface. As a result, the activity of these particles increases (page 9).
The references did not teach specifically using hypericum lanceolatum in making the gold nanoparticles; however, using hypericum lanceolatum containing the flavonoids having the reducing characteristics in producing biocompatible gold nanoparticles would be obvious since Chaudhuri teaches the generic concept of gold salt reduction by plant extract containing flavonoids to biosynthesize gold-plant nanoparticles (page 33). 

It would have been obvious to one of ordinary skill in the art at the time prior to the effective filing date of the invention to try a predictable plant comprising terpenoids and flavonoids, which act as a reducing agent when combined with the gold salts with a reasonable expectation of success for producing a biocompatible and stable gold nanoparticle capable of conferring beneficial effects as needed thereof. 
The skilled artisan would have been motivated to combine Wabo and Chaudhuri with the teaching of  Levchenko because Chaudhuri teaches that the amide group of bulky structured terpenoid or flavonoid (secondary metabolites of plant) constituents of the plant extract act as a surface active agent to stabilize the metal Au particles at the nano dimension (page 33). Further, Levchenko teaches that it was of interest to study the stabilizing action of bioflavonoids on gold NP in order to extend the range of available  biocompatible gold NP that are used in medical diagnostics and therapy of cancer (page 427, left column). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Levchenko does not disclose the flavonoid-rich plant extract is an extract of Hubertia ambavilla or hypericum lanceolatam.
While it is acknowledged the prior art references do not disclose the flavonoid-rich plant extract is an extract of Hubertia ambavilla or hypericum lanceolatam, as 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/            Primary Examiner, Art Unit 1615